number release date office_of_chief_counsel internal_revenue_service memorandum cc ita b04 gl-148802-03 uilc date date to nancy hale associate area_counsel small_business self-employed attn edsel ford holman jr senior counsel small_business self-employed from robert m brown associate chief_counsel income_tax accounting ----------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer taxpayer x y xy trust f year year ----------------------------------- ---------------------- ------------------------- --------------------------------- ------------------------------------------------ ------------------------ -------------------- ------- ------- gl-148802-03 year year date date date date date date state state state lottery d e f g court ------- ------- -------------------------- -------------------------- -------------------------- -------------------------- ------------------------- -------------------------- ----------- -------------- -------------------------------- --------------------- ------------------- ------------------- ------------------- ------------------------------- issue sec_1 whether contingent installment notes that taxpayer and taxpayer collectively taxpayers received in separate transactions in exchange for certain future periodic_payments of lottery winnings were evidence s of indebtedness of a person other than the person acquiring the property from the taxpayer s within the meaning of sec_15a b of the temporary regulations under the installment_sales_revision_act_of_1980 where taxpayers assigned their rights to lottery prize winnings to trust which party is entitled to the taxes withheld pursuant to sec_3402 of the internal_revenue_code gl-148802-03 conclusion sec_1 the contingent installment notes that taxpayers received were not evidences of indebtedness of a person other than the person that acquired the property from taxpayers under sec_15a_453-1 instead the notes that taxpayers received are evidences of indebtedness of the person acquiring the property under sec_453 and sec_15a_453-1 trust is entitled to taxes withheld pursuant to sec_3402 because it was assigned the rights to taxpayers’ lottery prize winnings facts x and y d b a xy are state limited_liability companies xy is in the business of originating warehousing and securitizing various assets xy offers a program under which individuals who have the right to receive certain discrete periodic_payments of cash may sell all or a portion of the future periodic_payments to xy or a_trust that xy sponsors in exchange for non-negotiable non-assignable installment notes x seeks out individuals who wish to sell their rights to certain future periodic_payments in the facts presented the future periodic_payments are lottery prize winnings in year taxpayer and taxpayer held the winning ticket to the state lottery and were each entitled to one half of the dollar_figured jackpot both taxpayer and taxpayer received their winnings in periodic_payments that were to be paid through year in year taxpayer and taxpayer each entered into separate sale agreements under which each agreed to sell to x her respective remaining periodic_payments of the lottery prize which were due to be paid commencing in year and ending in year the remaining lottery payments the sale agreements provided that x could assign to a third person all or a portion of its rights under the sale agreements provided that x would continue to be bound to pay taxpayers the purchase_price for their remaining lottery payments x’s obligation to purchase the remaining lottery payments was subject_to several conditions precedent including the issuance of a court order directing the state lottery to recognize the sale agreements and make the remaining lottery payments without reduction or set-off other than income_tax_withholding directly to x or its named assignees pursuant to the sale agreements the sale agreements also provided that contemporaneous with their execution x would organize trust and that upon completion of its organization trust would proceed for purposes of this memorandum we have assumed that contingent installment notes are not under applicable principles of law a retained_interest in the property that is the subject of the transaction an interest in a joint_venture or a partnership an equity_interest in a corporation or similar transaction see sec_15a_453-1 state law provides that a lottery prize winner may voluntarily assign all or part of a lottery prize only pursuant to a court order meeting certain requirements gl-148802-03 to purchase all of the remaining lottery payments in exchange for two promissory notes the sale agreements set forth the approximate amount of the notes that trust would issue in exchange for the remaining lottery payments and indicated that the amount of payments taxpayers would receive under the notes would be determined with reference to investments selected by taxpayers the sale agreements also provided that taxpayers could not cancel the agreements after the expiration of a cancellation period and that the agreements were deemed an equitable lien on the remaining lottery payments the day after the sale agreements were signed x assigned to trust all of its rights title and interest in the i sale agreements with the exception of one right not relevant to this issue and ii remaining lottery payments as identified in the sale agreements the assignment was signed by representatives of x and trust subsequently on date trust was organized as a delaware business_trust with x as its sponsor on date the court confirmed and approved the taxpayers’ assignments to x and its successors and assigns of all rights title and interest in the remaining lottery payments including the right to exercise the cash_out options offered by state and the agreement under which x transferred the remaining lottery payments to trust in addition the court ordered the state lottery to pay the remaining lottery payments to trust on date trust submitted a request to the state lottery for a conversion of the remaining lottery payments into a lump sum payment the state department of revenue paid trust dollar_figuree in satisfaction for both lottery prizes on date trust issued to taxpayers its non-negotiable non-assignable installment notes in exchange for the lump sum payment less the amount of federal and state tax withholdings the state department of revenue withheld dollar_figuref in federal taxes from the lump sum payment trust filed a form_4466 corporation application_for a quick refund of overpayment of estimated_tax with the service claiming a refund of the entire tax withheld by the state department of revenue and attached the forms w-2 issued by the department of revenue the service allowed the refund in full and issued a payment of dollar_figuref to trust on date trust issued to taxpayers its non-negotiable non- assignable installment notes in exchange for the amount of federal taxes withheld from the lump sum payment as discussed below however taxpayer and taxpayer each received three installment notes in exchange for assigning their remaining lottery payments trust files form_1120 u s_corporation income_tax return for federal_income_tax purposes it is unclear whether trust existed as of the date it entered into the assignment agreement with x it is clear however that trust was in existence when the court approved the assignment agreement between x and trust gl-148802-03 the information we have received indicates that trust had applied for a refund of state taxes that were withheld from the lump sum payment after trust receives the refund of state taxes it will issue to taxpayers its non-negotiable non-assignable installment notes in exchange for the amount of state taxes withheld from the lump sum payment the installment_obligations issued by trust have a final maturity_date of date they shall immediately be paid in full however upon the death of taxpayers or a successful challenge binding on taxpayers by the service resulting in current inclusion of the purchase_price of the lottery prize payments the principal_amount of any payment is the lesser_of a specified amount or the amount determined by reference to an investment menu selected by the taxpayers taxpayers may change the investment menu on a monthly basis the installment_obligations are credit enhanced by an irrevocable standby_letter_of_credit issued by f which is a general unsecured obligation of f the standby_letter_of_credit is non-negotiable and non-transferable and can be drawn upon only upon a default under the installment_obligations the installment_obligations are also guaranteed by y trust’s year tax_year was examined and an adjustment was proposed against trust for the entire withholding it received as a refund from the service although the agent agrees that trust is entitled to the lump sum payment it received from the state department of revenue the agent does not believe that trust is entitled to any amount of taxes withheld by the state department of revenue to support this the agent relies on petitions filed with court in both cases which state that the sale agreements between taxpayer and trust and between taxpayer and trust do not include federal tax withholding see exhibit page and exhibit page it is unclear whom if anyone the agent believes should be entitled to the withholding credits law and analysis installment notes are not third-party obligations sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 provides that for purposes of sec_453 the term installment_sale means a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 and sec_15a_453-1 provide that except as provided in sec_453 the term payment does not include the receipt of an evidence_of_indebtedness of the person acquiring the property whether or not payment of such indebtedness is guaranteed by another person sec_15a_453-1 also provides that except as provided in sec_15a_453-2 relating to distributions of installment_obligations in corporate liquidations described in sec_337 a gl-148802-03 payment includes receipt of an evidence_of_indebtedness of a person other than the person acquiring the property from the taxpayer x and taxpayers executed sale contracts whereby taxpayers agreed to assign all of their rights to their remaining lottery payments to x or one of its affiliates in exchange for non-negotiable non-assignable installment notes pursuant to the terms of an assignment agreement and as contemplated by the sale contracts x subsequently assigned to trust all of its rights and obligations under the contracts x also obtained a court order granting the assignment of the remaining lottery payments from taxpayers to trust thus it appears that x assigned to trust pursuant to the sale agreements its rights to the remaining lottery payments and that x never owned the remaining lottery payments under this approach trust acquired ownership of the remaining lottery payments from taxpayers on date the date on which the sale was completed a number of factors support the contention that the sale was completed on this date first on date court granted the order recognizing the sale agreements and the assignment of the remaining lottery payments to trust as a result of this assignment trust acquired an equity_interest in the remaining lottery payments moreover the terms of the contract entered into by x and taxpayers contemplated the court order as the final required step prior to finalization of the sale agreements finally pursuant to state law trust was entitled to sell the remaining lottery payments in a subsequent sale following the order granting the assignment see 77_tc_1221 furthermore the completion of the sale was not postponed merely because the purchase_price had been deferred by installment payments see 40_tc_66 therefore under the plain language of sec_453 and sec_15a_453-1 the installment notes were issued by the person ie trust acquiring the property ie remaining lottery payments from the seller ie taxpayers withheld federal taxes sec_3402 provides that every person including the government of the united_states a state or a political_subdivision thereof or any instrumentalities of the foregoing who makes any payment of winnings_which_are_subject_to_withholding shall deduct and withhold from the payment an amount equal to the product of the third lowest rate_of_tax applicable under sec_1 and such payment sec_3402 provides that winnings_which_are_subject_to_withholding includes proceeds of more than dollar_figure from a wager placed in a lottery with an authorized employee or agent of a state_agency that is conducted by an agency of a state acting under authority of state law sec_3402 provides that proceeds from a wager shall be determined by reducing the amount received by the amount of the wager gl-148802-03 in this case state conducted the lottery both taxpayer and taxpayer held winning tickets for the lottery the proceeds of which were paid in installments the proceeds from taxpayer and taxpayer 2’s respective winning wagers exceed dollar_figure thus any proceeds from taxpayer or taxpayer 2’s winning lottery wager meet the definition of winnings_which_are_subject_to_withholding contained in sec_3402 taxpayer and taxpayer assigned their respective remaining lottery payments to trust each assignment gave trust the right to any subsequent payments from state department of revenue in year the state department of revenue made a payment of dollar_figureg to trust as the assignee of taxpayer and a payment of dollar_figureg to trust as the assignee of taxpayer for purposes of sec_3402 the state department of revenue is a person as such the state department of revenue withheld federal taxes from both payments these withholdings are payments of tax made to the service on behalf of trust trust would then use these withholding credits to satisfy its year tax_liability if trust’s tax_liability is less than the amount of taxes withheld by the state department of revenue trust is entitled to an overpayment which may be refunded as provided in sec_6402 assuming trust had any agreement to pay amounts withheld to a third party trust would make such payments after it receives the refund from the service enforcement of any such agreement would be between trust and the third party except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of the internal_revenue_code including sec_453 sec_3402 and sec_6402 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
